IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN RE: S.A.M., A MINOR                     : No. 606 MAL 2018
                                           :
                                           :
PETITION OF: R.M., JR., FATHER             : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 15th day of October, 2018, the Petition for Allowance of Appeal is

DENIED.